Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Next Fuel, Inc. (the “Company”) on Form 10-Q for the period ended Decem 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robin Kindle, Principal Financial Officer, of the Company, hereby certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for the period ended December 31, 2013, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ended December 31, 2013, fairly presents, in all material respects, the financial condition and results of operations of Next Fuel, Inc. NEXT FUEL, INC. Date: February 14, 2014 By: /s/ Robin Kindle Robin Kindle Principal Financial Officer
